DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 April 2022 [hereinafter Response] has been entered, where:
Claims 1, 9, and 17 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Information Disclosure Statement
3.	Information disclosure statements were submitted on 04 February 2022 (qty 2), on 21 April 2022 (qty 2), and on 18 August 2022 (qty 1). The submissions comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statements.
Claim Rejections - 35 U.S.C. § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5.	Claims 9-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9, line 3, recites the limitation "the apparatus". There is insufficient antecedent basis for this limitation in the claim.
Claims 10-16 depend directly or indirectly from claim 9, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 9.
Claim Rejections - 35 USC § 101
6.	The following is a quotation of 35 U.S.C. § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7. 	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites an apparatus, which is a machine and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitations of to “generate . . . a request for suggested meeting participants for an electronic meeting, . . . ,” and to “include in the electronic meeting suggested meeting participants . . . for which the corresponding controls are selected to specify that the suggested meeting participants are to be included in the electronic meeting.” These limitations recite a mental process, which includes include observations, evaluations, judgments, and opinions, (MPEP § 2106.04(a)(2) subsection III), and is one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application because the only other additional elements beyond the identified judicial exception recited in the claim are (a) one or more processors, (b) one or more memories storing instructions which, when processed by the one or more processors, cause . . . , (c) one or more communications networks, and (d) a user interface. Instructions to apply the abstract idea on generic computer components (i.e. the “one or more processors, one or more memories, one or more communications networks, display) do not represent an integration of the abstract idea into a practical application. (MPEP § 2106.04(d)). Other additional elements beyond the identified judicial exception recited in the claim are (e) to “transmit . . . to an artificial intelligence service, (f) to “receive . . . a response to the request . . . ,” (g) to “display . . .the data that identifies the plurality of suggested meeting participants, controls for specifying . . . .” Transmitting or receiving data is simply the use of a computer in its ordinary capacity that does not integrate a judicial exception into a practical application. (MPEP § 2106.05(f)(2). Similarly, displaying data and displaying controls via a user interface is simply the use of a computer in its ordinary capacity does not integrate a judicial exception into a practical application. Also, a request to an “artificial intelligence service executing external to the apparatus” and the response therefrom simply provides a use of the service in its ordinary capacity. Further, generally linking the abstract idea to the intended use of selecting / suggesting participants for an electronic meeting is a field-of-use limitation, and "generally linking the use of a judicial exception to particular technological environment or field of use" cannot integrate the judicial exception into a practical application. (MPEP § 2106.04(d)). The remaining language merely recites further specifics to the linking the use of a judicial exception to particular technological environment or field of use (for example, “the request . . . specifies a plurality of attributes . . . ,” “the response includes data that specifies . . . ,” “controls for the one or more suggested meeting participants . . . are pre-selected to include the one or more suggested meeting participants . . . .”). Therefore, claim 1 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of populating an electronic meeting) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 1 is subject-matter ineligible.
Claim 9 recites “one or more non-transitory computer readable media,” which is an article of manufacture and thus one of the four statutory categories of patentable subject matter. However, claim 9 further recites the limitations of to “generate . . . a request for suggested meeting participants for an electronic meeting, . . . ,” and to “include in the electronic meeting suggested meeting participants . . . for which the corresponding controls are selected to specify that the suggested meeting participants are to be included in the electronic meeting.” These limitations recite a mental process, which includes include observations, evaluations, judgments, and opinions, (MPEP § 2106.04(a)(2) subsection III), and is one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 9 recites an abstract idea.
The abstract idea of claim 9 is not integrated into a practical application because the only other additional elements beyond the identified judicial exception recited in the claim are (a) one or more processors, (b) one or more non-transitory computer-readable media storing instructions which, when processed by the one or more processors, cause . . . , (c) one or more communications networks, and (d) a user interface. Instructions to apply the abstract idea on generic computer components (i.e. the “one or more processors, one or more memories, one or more communications networks, display) do not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Other additional elements beyond the identified judicial exception recited in the claim are (e) to “transmit . . . to an artificial intelligence service, (f) to “receive . . . a response to the request . . . ,” (g) to “display . . .the data that identifies the plurality of suggested meeting participants, controls for specifying . . . .” Transmitting or receiving data is simply the use of a computer in its ordinary capacity that does not integrate a judicial exception into a practical application. (MPEP § 2106.05(f)(2)). Similarly, displaying data and displaying controls via a user interface is simply the use of a generic computer in its ordinary capacity that does not integrate a judicial exception into a practical application. Also, a request to an “artificial intelligence service executing external to the apparatus” and response therefrom simply provides a use of the service in an its ordinary capacity. Further, generally linking the abstract idea to the intended use of selecting / suggesting participants for an electronic meeting is a field-of-use limitation, and "generally linking the use of a judicial exception to particular technological environment or field of use" cannot integrate the judicial exception into a practical application. (MPEP § 2106.04(d)). The remaining language recites further specifics to the linking the use of a judicial exception to particular technological environment or field of use (for example, “the request . . . specifies a plurality of attributes . . . ,” “the response includes data that specifies . . . ,” “controls for the one or more suggested meeting participants . . . are pre-selected to include the one or more suggested meeting participants . . . .”). Therefore, claim 9 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of populating an electronic meeting) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 9 is subject-matter ineligible.
Claim 17 recites “a computer-implemented method,” which is a process and thus one of the four statutory categories of patentable subject matter. However, claim 17 further recites the limitations of to “generate . . . a request for suggested meeting participants for an electronic meeting, . . . ,” and to “include in the electronic meeting suggested meeting participants . . . for which the corresponding controls are selected to specify that the suggested meeting participants are to be included in the electronic meeting.” These limitations recite a mental process, which includes include observations, evaluations, judgments, and opinions, (MPEP § 2106.04(a)(2) subsection III), and is one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 17 recites an abstract idea.
The abstract idea of claim 17 is not integrated into a practical application because the only other additional elements beyond the identified judicial exception recited in the claim are (a) an apparatus, (b) one or more communications networks, and (c) a user interface. Instructions to apply the abstract idea on generic computer components (i.e. the “one or more processors, one or more memories, one or more communications networks, display) do not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Other additional elements beyond the identified judicial exception recited in the claim are (d) to “transmit . . . to an artificial intelligence service, (e) to “receive . . . a response to the request . . . ,” (f) to “display . . .the data that identifies the plurality of suggested meeting participants, controls for specifying . . . .” Transmitting or receiving data is simply the use of a computer in its ordinary capacity that does not integrate a judicial exception into a practical application. (MPEP § 2106.05(f)(2)). Similarly, displaying data and displaying controls via a user interface is simply the use of a computer in its ordinary capacity, and does not integrate a judicial exception into a practical application. Also, a request to an “artificial intelligence service executing external to the apparatus” and response therefrom simply provides a use of the service in an its ordinary capacity. Further, generally linking the abstract idea to the intended use of selecting / suggesting participants for an electronic meeting is a field-of-use limitation, and "generally linking the use of a judicial exception to particular technological environment or field of use" cannot integrate the judicial exception into a practical application. (MPEP § 2106.04(d)). The remaining language recites further specifics to the linking the use of a judicial exception to particular technological environment or field of use (for example, “the request . . . specifies a plurality of attributes . . . ,” “the response includes data that specifies . . . ,” “controls for the one or more suggested meeting participants . . . are pre-selected to include the one or more suggested meeting participants . . . .”). Therefore, claim 17 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of populating an electronic meeting) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 17 is subject-matter ineligible.
Claims 2, and 4-6 depend from claim 1, claims 10 and 12-14 depend from claim 9, and claims 18 and 20 depend from claim 17, in which each claim merely recites further specifics to the abstract idea of claim 1, 9, and 17, respectively (claims 2, 10, and 18: “the plurality of attributes . . . include a subject matter of the electronic meeting,” and “the plurality of suggested meeting participants . . . include at least one subject matter expert . . . .”; claims 4, 12, and 20: “the relevance score . . . indicates a calculated relevance between the each suggested meeting participant” and “the plurality of suggested meeting participants is displayed on the user interface in an order that is based upon the relevance scores for each suggested meeting participant from the plurality of meeting participants.”; claims 5 and 13: “the particular suggested meeting participant is visually indicated on the user interface as satisfying the one or more attributes of a required meeting participant . . . .”; claims 6 and 14: “wherein the one or more prior electronic meetings of the same type as the electronic meeting are one or more of the same project, the same department, the same subject, or have the same agenda items.”). None of the claims include an additional element that integrates the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. Also, none of the claims include an additional element that amounts to “substantially more” than the abstract idea. Therefore, claims 2, 4-6, 10, 12-14, 18, and 20 are each patent ineligible.
Claims 3, 11, and 19 depend from claims 1, 9, and 17, respectively, and each of the abstract ideas of claims 1, 9, and 17 , respectively, are not integrated into a practical application because the only other additional elements beyond the identified judicial exception recited in each of claims 3, 11, and 19, respectively, are either simply reciting further specifics to the abstract idea, or they recite elements that amount to insignificant extra-solution activities. (Claims 3, 11, and 19: “the response . . . includes additional information for the particular suggested meeting participant . . . ,” and “the one or more memories store additional instructions which, when processed by the one or more processors, cause the electronic meeting process to display the additional information for the particular suggested meeting participant . . . .”). None of the claims include an additional element that integrates the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. Also, none of the claims include an additional element that amounts to “substantially more” than the abstract idea. Therefore, claims 3, 11, and 19 are each patent ineligible.
Claims 7 and 15 depend from claims 1 and 9, respectively, and each of the abstract ideas of claims 1 and 9, respectively, are not integrated into a practical application because the only other additional elements beyond the identified judicial exception recited in each of claims 7 and 15, respectively, are simply reciting further specifics to the abstract idea of a “mental process.” (claims 7 and 15: “the artificial intelligence service is configured to determine the plurality of suggested meeting participants for the electronic meeting by analyzing a plurality of electronic documents . . . .”). None of the claims include an additional element that integrates the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. Also, none of the claims include an additional element that amounts to “substantially more” than the abstract idea. Therefore, claims 7 and 15 are each patent ineligible.
Claims 8 and 16 depend directly or indirectly from claims 1 and 9, respectively, and each of the abstract ideas of claims 1 and 9, respectively, are not integrated into a practical application because the only other additional elements beyond the identified judicial exception recited in each of claims 8 and 16, respectively, are simply reciting further specifics to the abstract idea. (claims 8 and 16: “the plurality of electronic documents includes one or more agendas or meeting minutes for the one or more other electronic meetings . . . .”). None of the claims include an additional element that integrates the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. Also, none of the claims include an additional element that amounts to “substantially more” than the abstract idea. Therefore, claims 8 and 16 are each patent ineligible.
Claim Rejections - 35 USC § 103 
8.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
11.	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150106146 to Higaki et al. [hereinafter Higaki] in view of US Published Application 20180007100 to Krasadakis et al. [hereinafter Krasadakis] and US Published Application 20150193739 to Min et al. [hereinafter Min].
Regarding claims 1, 9, and 17, Higaki teaches [a]n apparatus of claim 1, [o]ne or more non-transitory computer-readable media storing instructions of claim 9, and [a] computer-implemented method of claim 17, comprising:
one or more processors (Higaki ¶ 0004 teaches one or more processors); and
one or more memories storing instructions which, when processed by the one or more processors, cause (Higaki ¶ 0004 teaches machine-readable medium comprising instructions stored therein (one or more memories storing instructions), which when executed by the processors, cause the processors to perform certain operations (when processed by the one or more processors, cause)):
an electronic meeting process executing on the apparatus to generate and transmit, over one or more communications networks to an artificial intelligence service (Higaki ¶ 0041 teaches [a user’s] responses to electronic suggestions may be stored in the system and used as a learning tool to improve the electronic suggestion quality of future electronic suggestions (that is, an artificial intelligence service)) executing external to the apparatus, a request for suggested meeting participants for an electronic meeting (Higaki ¶ 0025 teaches an example process 200 for creating an electronic meeting event; Higaki ¶ 0013 meeting event information [is] entered (generate[d]) by a user at a client device (the apparatus) at the time the user creates the meeting event; Higaki ¶ 0003 teaches receiving event information for a meeting event from a client device associated with a user (apparatus to generate and transmit); Higaki ¶ 0023 also further teaches a server 110 may host the web server communicationally [sic] coupled to the browser at the client device (e.g., electronic devices 102, 104 or 106) via network 108 (that is, over one or more communications networks to an artificial intelligence service executing external to the apparatus); Higaki ¶ 0041 teaches that responses to electronic suggestions may be . . . used as a learning tool (that is, the “learning tool” of Higaki is artificial intelligence service) to improve the electronic suggestion quality of further electronic suggestions; see also, e.g., Higaki ¶ 0033), wherein the request for suggested meeting participants for an electronic meeting specifies a plurality of attributes of the electronic meeting (Higaki, Fig. 2, teaches a process for creating a meeting event (Examiner annotations in dashed boxes):

    PNG
    media_image1.png
    807
    686
    media_image1.png
    Greyscale

Higaki ¶ 0014 & FIG. 3 teaches minimum information (plurality of attributes of the electronic meeting) that is required for suggesting meeting participants is at least one or more of: a Meeting Name 301, Location field 304 or Participant field 311) and one or more . . . attributes of a required meeting participant that is required to participate in the electronic meeting);
the electronic meeting process executing on the apparatus to receive, over the one or more communications networks from the artificial intelligence service (Higaki ¶ 0041 teaches [a user’s] responses to electronic suggestions may be stored in the system and used as a learning tool to improve the electronic suggestion quality of future electronic suggestions (that is, the “learning tool” of Higaki is an artificial intelligence service)) executing external to the apparatus, a response to the request for suggested meeting participants for the electronic meeting, wherein the response includes data that specifies a plurality of suggested meeting participants for the electronic meeting (Higaki ¶ 0003 teaches transmitting to the client device (that is, the client device (the apparatus) operates to receive, over the one or more communications networks [see Higaki ¶ 0023] from the artificial intelligence service [see Higaki ¶ 0041] executing external to the apparatus), a first electronic suggestion to add meeting participants to the meeting event (that is, a response to the request for suggested meeting participants for the electronic meeting); 
[Examiner note: the first electronic suggestion (suggested meeting participants) received by the client device (apparatus) is in a data format (the response includes data that specified a plurality of suggested meeting participants for the electronic format)]) . . . wherein one or more suggested meeting participants for the electronic meeting satisfy the one or more required attributes of a required meeting participant that is required to participate in the electronic meeting (Higaki ¶ 0014 & FIG. 3 teaches minimum information (plurality of attributes of the electronic meeting) that is required for suggesting meeting participants is at least one or more of: a Meeting Name 301, Location field 304 or Participant field 311; Higaki ¶ 0035 teaches, for example, the use of meeting labels or names for basing required meeting participants, such as for a meeting named “weekly meeting,” in which all of co-workers B, C, and D may be suggested to user A in a first electronic suggestion, because “weekly meeting” is generic enough to apply to all of the projects that user A is working on with co-workers B, C and D (a particular suggested meeting participant that satisfies the one or more attributes of a required meeting participant for the electronic meeting specified by the particular meeting rules template)); 
the electronic meeting process to display, on a user interface, . . . the plurality of suggested meeting participants, controls (Higaki ¶ 0047 & FIG. 3 teaches an example meeting event 300 with a [s]uggested participants field 312 [that] is populated by the system (artificial intelligence service) when the system provides an electronic suggestion for the user to add the identified meeting participants to the meeting event). This field may be a frame or a pop-up GUI (to display, on a user interface) that contains the meeting participants listed in such a [sic] electronic suggestion, which is provided to User A by the system) for specifying whether each suggested meeting participant, from the plurality of suggested meeting participants, is to be included in the electronic meeting (Higaki ¶ 0047 & FIG. 3 further teaches that [w]hen a first electronic suggestion is provided, . . . the user may respond to the electronic suggestion in the Suggested Participant field 312 by accepting or rejecting a suggested participant (controls for specifying); 
[Examiner notes that for there to be a graphical user interface there is a display (to display))] . . . , and wherein controls for the one or more suggested meeting participants for the electronic meeting that satisfy the one or more required attributes of a . . . meeting participant that is required to participate in the electronic meeting are pre-selected to include the one or more suggested meeting participants in the electronic meeting (Higaki, Fig. 3, teaches example interface of a meeting even (Examiner annotations in dashed boxes):

    PNG
    media_image2.png
    685
    882
    media_image2.png
    Greyscale

Higaki ¶ 0047 teaches [s]uggested participants field 312 is populated by the system (that is, “populated” is pre-selected) when the system provides an electronic suggestion for the user to add the identified meeting participants to the meeting event (that is, satisfy the one or more required attributes of a . . . meeting participant that is required to participate in the electronic meeting are pre-selected to include the one or more suggested meeting participants in the electronic meeting)); and
the electronic meeting process to include in the electronic meeting suggested meeting participants, from the plurality of suggested meeting participants, for which the corresponding controls are selected to specify that the suggested meeting participants are to be included in the electronic meeting (Higaki ¶ 0047 teaches an example in which [b]ased on event information entered by User A for the first meeting, such as location or meeting name, participants C, D, and E may be suggested [meeting participants]. However, User A adds only participants C and D (the particular suggested meeting participant in the electronic meeting)) In addition, Higaki Fig. 3 clearly depicts a Participant field 311 for inclusion of particular suggested participants selected by User A in the electronic meeting from the controls of the Suggested Participants field 312).
	Though Higaki teaches the feature of generating particular suggested meeting participants responsive to a receipt of a minimum required meeting event information, Higaki, however, does not explicitly teach:
* * *
	the electronic meeting process executing on the apparatus to receive . . . a response . . . , wherein the response includes data that specifies a plurality of suggested meeting participants for the electronic meeting and a relevance score of a calculated relevance between a particular suggested meeting participant, from the plurality of suggested meeting participants, and one or more prior electronic meetings of a same type as the electronic meeting . . . ;
the electronic meeting process to display, on a user interface, . . . the relevance score of the calculated relevance between the particular suggested meeting participant, from the plurality of suggested meeting participants, and the one or more prior electronic meetings of the same type the electronic meeting . . . ; and
* * *
But Krasadakis teaches wherein:
the electronic meeting process executing on the apparatus to receive . . . a relevance score of a calculated relevance between a particular suggested meeting participant, from the plurality of suggested meeting participants, and one or more prior electronic meetings of a same type as the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304; Krasadakis ¶ 0011 teaches [the] candidate score may be calculated on a variety of factors, including . . . whether the candidate participant has attended meetings that are particularly relevant to the topic (that is, one or more prior electronic meetings of a same type as the electronic meeting)) . . . ;
the electronic meeting process to display, on a user interface, . . . the relevance score of the calculated relevance (Krasadakis ¶ 0066 teaches a display subsystem 806 may be used to present a visual representation of data held by storage machine 804 [(such as the candidate score 300)]. This visual representation may take the form of a graphical user interface (GUI). As the herein described methods and processes change the data held by the storage machine, and thus transform the state of the storage machine, the state of display subsystem 806 may likewise be transformed to visually represent changes in the underlying data) between the particular suggested meeting participant, from the plurality of suggested meeting participants, and the one or more prior electronic meetings of the same type as the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304; Krasadakis ¶ 0011 teaches [the] candidate score may be calculated on a variety of factors, including . . . whether the candidate participant has attended meetings that are particularly relevant to the topic (that is, one or more prior electronic meetings of a same type as the electronic meeting)); and
* * *
Higaki and Krasadakis are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Krasadakis pertaining to a measure of candidate score with the suggesting meeting participants of Higaki.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Though Higaki and Krasadakis teaches the feature of generating particular suggested meeting participants responsive to a receipt of a minimum required meeting event information, and further in view of a candidate score directed to participant relevance, the combination of Higaki and Krasadakis, however, does not explicitly teach attributes and meeting participants as “required” attributes and participants. Also, the combination of Higaki and Krasadakis does not explicitly teach - 
* * *
the electronic meeting process to display, on a user interface, the data that identifies the plurality of suggested meeting participants, . . . 
* * *
But Min teaches “required” attributes and participants. (Min ¶ 0028 teaches the term “required attendee” is used to mean invitees whose attendance a requester has identified as required, irrespective of whether they have accepted, declined, or not yet responded to the invitation; Min ¶ 0120 teaches the variables include organizational information about the attendees, for example the department, title or rank of the requester and invitees (that is, required attributes of a required meeting participant that is required to participate in the electronic meeting)); in such embodiments, various departments, and/or people having various titles or ranks are given priority on conference room assignments than other meeting participants). 
Min also teaches -
* * *
the electronic meeting process to display, on a user interface, the data that identifies the plurality of suggested meeting participants (Min ¶ 0069 teaches presentation module 220 that formats results from Conference Room Engine 214 for display at respective clients; Min, Fig. 4, teaches a calendar entry database and an exemplary entry in the calendar entry database (Examiner annotations in dashed boxes):

    PNG
    media_image3.png
    690
    756
    media_image3.png
    Greyscale

Min ¶ 0070 teaches Invitee ID(s) 406 that identifies the invitee(s) associated with the calendar entry; the information in this field optionally identifies required attendees, optional attendees, and guests / participants; Min ¶ 0147 teaches [c]lient 102 receives calendar event information (826), and displays calendar event information including conference room assignment (828) on a user interface (e.g., GUI 111, FIG. 1)), . . .
* * * 
Higaki, Krasadakis, and Min are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Min teaches, based on a request for a respective meeting, displaying an electronic calendar entry that includes invitees associated with the calendar entry, including those that are required attendees. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of the combination of Higaki and Krasadakis pertaining to suggested electronic meeting participants via candidate scores and visualization with the electronic calendar entry identifying attendees including required attendees of Min.
The motivation to do so is to implement meeting automation for just-in-time scheduling of conference rooms with respect to attendee attributes. (Min ¶¶ 0005, 0020).
Regarding claims 2, 10, and 18, the combination of Higaki, Krasadakis, and Min teaches all of the limitations of claims 1, 9, and 17, respectively, as described above.
Higaki teaches -
wherein:
the plurality of attributes of the electronic meeting included in the request for suggested meeting participants for an electronic meeting include a subject matter of the electronic meeting (Higaki ¶ 0025 teaches that [t]he minimum event information (plurality of attributes of the electronic meeting) that is required may be at least one of a meeting event participant, a meeting name (subject matter of the electronic meeting), or a location for the meeting event)), and
the plurality of suggested meeting participants for the electronic meeting include at least one subject matter expert for the subject matter of the electronic meeting (Higaki ¶ 0031 & FIG. 2 teaches meeting participants are identified by the system. The meeting participants are identified based on at least one of the provided event information or determined external signals related to the provided event information. . . . The “ABCD” team may be involved on a project titled “Quarterly Budget,” while the “DEFG” team is involved on a different project; Higaki ¶ 0035 also teaches that if user A works with co-worker B on “books,” [(user A and co-worker B are books subject matter experts)] with co-worker C on “advertising” [(C is an advertising subject matter expert)] and with co-worker D on “budgets” [(co-worker D is a budget subject matter expert)]).
Regarding claims 3, 11, and 19, the combination of Higaki, Krasadakis, and Min teaches all of the limitations of claims 1, 9, and 17, respectively, as described above.
Krasadakis teaches -
wherein:
the response to the request for suggested meeting participants for the electronic meeting includes additional information for the particular suggested meeting participant from the plurality of suggested meeting participants (Krasadakis ¶ 0028 teaches a topic relatedness score [of the candidate score 300] may indicate a particular candidate's relevance to the meeting/project, as reflected by previous meetings the candidate has attended, the candidate's work history, education, publications, social media posts, etc. (additional information for a particular suggested meeting participant from the plurality of suggested meeting participants)), and
the one or more memories store additional instructions which, when processed by the one or more processors cause the electronic meeting process to display (Krasadakis ¶ 0066 teaches a display subsystem 806 may be used to present (that is, display) a visual representation of data held by storage machine 804 [(such as the candidate score 300)]. This visual representation may take the form of a graphical user interface (GUI)) the additional information for the particular suggested meeting participant in association with the particular suggested meeting participant (Krasadakis ¶¶ 0036-37 teaches [a] participant information source 508 may be any source of information relevant to a candidate's expertise, work history, interests, etc., as it pertains to the associated topic of a collaborative engagement. . . . In some implementations, a computing system may have access to one or more application programming interfaces (APIs) allowing the computing system to access a candidate's email history, calendar, instant messaging (IM) history, their role within a company's organizational chart, awards/kudos given to the candidate by an organization hosting the meeting, any social media posts written by the candidate, any documents/publications written by the candidate, etc. Relevant information from these sources may be collected in participant expertise profile 506 and cross-referenced against associated topic 504, for example via keyword searching or natural language processing. As a result of this comparison, the computing system may generate topic relatedness score 500. In particular, a computing system may be configured to access any profiles maintained by the candidate on social networking sites (note that social networking sites, to be social, entail to cause the electronic meeting process to display the additional information for the particular suggested meeting participant in association with the particular suggested meeting participant)) 
Higaki, Krasadakis and Min are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a candidate score that may take into account additional information of a proposed participant. Min teaches, based on a request for a respective meeting, displaying an electronic calendar entry that includes invitees associated with the calendar entry, including those that are required attendees. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Krasadakis pertaining to a user profile that incorporates additional information with the teachings of the combination of Higaki and Min.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Regarding claims 4, 12, and 20, the combination of Higaki, Krasadakis, and Min teaches all of the limitations of claims 1, 9, and 17, respectively, as described above.
Krasadakis teaches -
wherein:
the relevance score for each suggested meeting participant from the plurality of meeting participants indicates a calculated relevance between the each suggested meeting participant and the plurality of attributes of the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304. . . . [A] topic relatedness score may indicate a particular candidate's relevance to the meeting/project (that is, the plurality of attributes of the electronic meeting), as reflected by previous meetings the candidate has attended, the candidate's work history, education, publications, social media posts, etc. Similarly, the aggregated meeting contribution score may reflect any positive/negative effects the candidate has had on other meetings, according to meeting productivity, energy levels, etc.), and
the plurality of suggested meeting participants is displayed on the user interface in an order that is based upon the relevance scores for each suggested meeting participant from the plurality of meeting participants (Krasadakis ¶ 0026 & FIG. 2 teaches [a] computing system may recommend any number of candidate participants for a particular collaborative engagement. For example, the computing system may (1) automatically recommend a set number of participants for each collaborative engagement, (2) recommend a different number of candidate participants for each collaborative engagement, (3) present a list of all available participants ranked by candidate score, etc. (that is, displayed on the user interface in an order that is based on the relevance scores for each suggested meeting participant from the plurality of meeting participants))).
Higaki, Krasadakis, and Min are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Min teaches, based on a request for a respective meeting, displaying an electronic calendar entry that includes invitees associated with the calendar entry, including those that are required attendees. . Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of the combination of Higaki and Min pertaining to suggested electronic meeting participants via candidate scores and attendee visualization with the display order of Krasadakis.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Regarding claims 5 and 13, the combination of Higaki, Krasadakis, and Min teaches all of the limitations of claims 1 and 9, respectively, as described above.
Higaki further teaches wherein:
the particular suggested meeting participant is visually indicated on the user interface as satisfying the one or more attributes of a required meeting participant for the electronic meeting (Higaki ¶ 0045 teaches [t]he minimum event information that is required may be at least one of a meeting event participant, a meeting name, or a location for the meeting event. The meeting event participant may be identified by a name, an alias, an email address or a social network nickname, for example; Higaki Fig. 3 teaches (Examiner’s annotations in text box):

    PNG
    media_image4.png
    714
    880
    media_image4.png
    Greyscale

Higaki ¶¶ 0045 & 0047 teaches FIG. 3 illustrates an example meeting event 300 . . . Suggested participants field 312 is populated by the system when the system provides an electronic suggestion for the user to add the identified meeting participants to the meeting event (that is, the particular suggested meeting participant is visually indicated on the user interface as satisfying the one or more attributes of a required meeting participant for the electronic meeting)).
Regarding claims 6 and 14, the combination of Higaki, Krasadakis, and Min teaches all of the limitations of claims 1 and 9, respectively, as described above. 
Krasadakis teaches -
wherein the one or more prior electronic meetings of the same type as the electronic meeting are one or more of the same project, the same department, the same subject, or have the same agenda items (Krasadakis ¶ 0032 teaches collaborative engagements 406 shown in FIG. 4 may be meetings and/or projects in which the candidate has previously participated, and each collaborative engagement 406 may have an associated topic 408 (that is, the same subject). The computing system may perform comparison C1 by evaluating similarities between associated topic 404 and the associated topics 408 (that is, one or more prior electronic meetings of the same type as the electronic meeting are one or more of . . . the same subject). . . . [T]he generated topic relatedness score 400 may reflect the extent to which the candidate has attended meetings similar to the created collaborative engagement 402).
Regarding claims 7 and 15, the combination of Higaki, Krasadakis, and Min teaches all of the limitations of claims 1 and 9, respectively, as described above.
Higaki further teaches wherein the artificial intelligence service is configured to determine the plurality of suggested meeting participants for the electronic meeting by analyzing a plurality of electronic documents for one or more other electronic meetings that are related to the electronic meeting (Higaki ¶ 0017 & FIG. 1 teaches data store 114 may store information from which external signals [(that is, electronic documents)] may be identified. For example, data store 114 may store organizational charts, responses to previous electronic suggestions, meeting histories, mailing lists and social network associations (plurality of electronic documents); Higaki ¶ 0031 teaches [proposed] meeting participants are identified based (that is, determined) on at least one of the provided event information or determined external signals related to the provided event information; Higaki ¶ 0041, pertaining to an artificial intelligence service, teaches that a User A’s responses to electronic suggestions (analyzing) may be . . . used as a learning tool to improve the electronic suggestion quality of further electronic suggestions (artificial intelligence service)).
Regarding claims 8 and 16, the combination of Higaki, Krasadakis, and Min teaches all of the limitations of claims 7 and 15, respectively, as described above.
Higaki further teaches wherein the plurality of electronic documents includes one or more agendas or meeting minutes for the one or more other electronic meetings that are related to the electronic meeting (Higaki ¶ 0017 & FIG. 1 teaches data store 114 may store information from which external signals may be identified. For example, data store 114 may store organizational charts, responses to previous electronic suggestions, meeting histories (meeting minutes), mailing lists and social network associations (plurality of electronic documents); Higaki ¶ 0041, pertaining to an artificial intelligence service, teaches that a User A’s responses to electronic suggestions (analyzing) may be . . . used as a learning tool to improve the electronic suggestion quality of further electronic suggestions (artificial intelligence service)).
Response to Applicant’s Arguments
12.	Applicant’s arguments filed have been fully considered, where the Examiner responds below.
13.	With respect to the rejections under Section 103, Applicant argues with respect to the instant claims that they are “different than Higaki because while team members are included as potential meeting participants, team members are not necessarily required to be meeting participants.” (Response at p. 12).
Examiner agrees that Higaki does not explicitly differentiate that a potential meeting participant is a “required” participant. In this respect, Examiner cites to the teachings of Min that teaches the features of “required” and “optional” attendees, as set out in detail in the rejections hereinabove.
Also, the rejections clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
14.	With regarding to the limitations of “controls,” Applicant argues that “Higaki is different in that while controls are provided to accept or reject suggested participants 312 (Fig. 3), the control for a suggested meeting participant 312 that satisfies the one or more required attributes of a required meeting participant that is required to participate in the electronic meeting are not pre-selected.” (Response at p. 13).
Examiner agrees that Higaki does not explicitly differentiate that a potential meeting participant is a “required” participant. In this respect, Examiner cites to the teachings of Min that teaches the features of “required” and “optional” attendees, as set out in detail in the rejections hereinabove.
Examiner sets out in detail in the rejections above that Higaki teaches the features of “controls” pertaining to the “satisfaction of attributes” and being “pre-selected.” Moreover, Min teaches the features of a “required meeting participant” and an optional meeting participant as set out in detail in the rejections hereinabove. 
Also, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
(Nunamaker et al., “Electronic Meeting Systems to Support Group Work,” ACM (1991)) teaches Meeting System (EMS), has emerged which strives to make group meetings more productive by applying information technology. EMS technology is designed to directly impact and change the behavior of groups to improve group effectiveness, efficiency, and satisfaction.
(US Published Application 20100042704 to Chakra et al.) teaches A pattern relating to an application state of a set of at least one computing devices can be ascertained for at least one previous meeting.
16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Friday 0900-1700. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./Examiner, Art Unit 2122      



/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122